Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27, 29, 31-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. (US 2006/0089671).
Regarding claims 21 and 31, Goldfarb et al. disclose a repair device (14) configured for approximating mitral valve leaflets at a targeted regurgitant mitral valve (Figure 2; ¶[0055]), the repair device comprising: a shaft (12/19 or 12/19/64); a distal gripping element (18) having a medial end pivotally coupled to the shaft (¶[0056]) and extending to a free lateral end; a proximal gripping element (16; or the longer member 18 - ¶[0083], i.e. its fee end is closer to an operator in at least the closed state) having a medial end pivotally coupled to the shaft and extending to a lateral end, wherein the proximal gripping element is configured to cooperate with the distal gripping element to grasp targeted leaflet tissue therebetween (tissue can be grasped between members 16 and 18 or between opposite members 18); and an adjustable arm (130; Figures 14A-14B) coupled to the distal gripping element by a hinge (134 or 136) configured to extend the adjustable arm from a retracted position to an extended position upon actuation (Figures 14A-14B; ¶[0080], [0081]).  
Regarding claims 22 and 32, a lever arm (132 - arm between hinges 134 and 136) is coupled to a pivot joint (the other of 134 or 136 not designated as the hinge) to actuate the adjustable arm.  Alternatively 68 can be designated as the lever arm coupled to joint 72 or 76 since opening of the gripping elements (caused in part by 68) can actuate the arm - ¶[0081]).  
Regarding claim 23 and 33, the device further comprises a cam surface (any surface of 132 - particularly since it is identified as a cam ¶[0080]).  
Regarding claims 24 and 34 - a surface of 132 could be pushed as a cam to guide 136 around 134.
Regarding claims 25 and 35, the lever arm extends medially from the pivot joint (76) to a lever (69; ¶[0059]).  
Regarding claims 26, 27, 36 and 37, the level of smoothness or roughness is not specified.  The cam surface can be considered as smooth relative to sandpaper or rough relative to polished marble, etc.
Regarding claims 29 and 39, a control line (64) to actuate the adjustable arm (causes gripping elements 18 to open, ¶[0059], which causes actuation of the arm - ¶[0081]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 28, 30, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US 2006/0089671) in view of Griffin et al. (US 2014/0128970).
Regarding claims 28, 30, 38 and 40, Goldfarb fails to disclose that the adjustable arm is biased to the extended position or biased to the extended position by a torsion spring.  Goldfarb et al. suggest that any suitable mechanism may be used to cause extension of the adjustable arm (¶[0081]) and further disclose that the arm may extend upon opening of the gripping element (¶[0082]).
Griffin et al. disclose a torsion spring located at a hinge site (31) for biasing an arm (28) of a tissue gripping element (16) to an extended position upon opening of the gripping element (¶[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a torsion spring at one of the hinges of Goldfarb et al. in order to bias the arm to the extended position as a suitable means taught by the prior art for a similar structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771